Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

This application is a 371 of PCT/CN2018/120026, filed on 12/10/2018.
Claims 1-8, 10-20 and 21 are currently pending in the instant patent application.
The preliminary amendment filed on 03/07/2022, amending claims 5, 12, 13 and 15, and canceling claim 9 is acknowledged. 
Election/Restriction
Applicant's election with traverse of Group I, Claims 1-2, 7, 8 (for supernatant comprising PLC polypeptide), 16 and 17-18 (for supernatant comprises PLC polypeptide), drawn to a phospholipase C (PLC) polypeptide comprising or consisting of a sequence selected from: (a) the amino acid sequence of SEQ ID NO: 4, and (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, and a composition comprising the same in the response filed on 03/07/2022 is acknowledged.  

Arguments: The traversal is on the ground(s) that the nucleic acid molecule and the vector as claimed contain the coding sequences of the phospholipase C as claimed, and once the phospholipase C as claimed are found novel and inventive, its coding sequence should also be novel and inventive. Moreover, there is a one-to-one correspondence between the coding sequence and the amino acid sequence. As such, Applicant believes that the nucleic acid molecule and the vector containing the coding sequence of the phospholipase C should be classified in one group of invention and should be rejoined after Group I is allowed. (2) All other technical solutions, including the host cells, methods, compositions, fermentation broth, fermentation supernatant or fermentation concentrate, are based on the claimed phospholipase C. Therefore, they contain the same technical features and should be rejoined after Group I is allowed. 
Response: This is not found persuasive because this application is a National Stage application filed under 35 USC 371, which only follows the Restriction practice Rules of PCT based on the Special Technical feature, NOT all the technical features recited in the claim, and the unity of inventions. However, Applicants all the arguments are directed to US Restriction practice, where each Groups must be explained why the groups are independent and distinct or unrelated to each other or process of producing the product or process of using the product, but for Restriction practice for an application filed under 371 or PCT follows PCT Rule based on special technical feature. It appears that applicants are confused about Restriction practice and arguing both the rules (US and 371/ PCT) without paying attention of the novelty of the independent broad claim. Even, if the broad claim is obvious to one of ordinary skill in the art under 35 USC 103, the unity of inventions breaks, and the claimed invention of the broad claim does not make contribution over the prior art. The phrase “special” means a very important limitation related to the invention, which is common and related to all the inventions claimed not all the limitations present in the claim. The special technical feature of the claimed inventions is “a nucleic acid molecule encoding a phospholipase C polypeptide and any mutants thereof”. However, this shared technical feature is not a “special technical feature” as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. CN 106884009 A (publication 06/23/2017, see IDS) teach a mutant PLC polypeptide having mutations of N63D, N131S, N134D and Y56H/W having improved PLC activity, which is 99.5% identical to SEQ ID NO: 4 of the instant Application.  Thus, a nucleic acid molecule encoding a phospholipase C polypeptide and any mutants thereof, and a method of use thereof does not make contribution over the prior art and lack unity of invention. Besides, 37 CFR 1.475 does not provide for multiple products and/or methods within a single application. Therefore, inventions of Group I - IV lack unity of invention.	 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6, 10-15, 19-20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-2, 7, 8, 16 and 17-18 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application CHINA 201711317381.6, filed on 12/12/2017 without English translation. However, there is no Certified Foreign priority document with this application.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/26/2020 and 9/30/2015 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copies of 1449 are enclosed herewith.

Drawings
Drawings submitted on 06/10/2020 are accepted by the Examiner.

Claim Objections
Claim 8, 17 and 18 are objected to encompassing non-elected subject matter, i.e. claims 8, 17 and 18 still contain host cell concentrate, which is non-elected subject matter. Applicants are advised to keep only enzyme PLC or protein, and everything else should be canceled or strike through. 
Claims   8, 17 and 18 are objected to as dependent from non-elected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is directed to a naturally-occurring nucleic acid or fragment thereof, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 

Claims 1 (part (a) and 7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The instant rejection is issued because of recent "Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products" updated Guidance of 2019-PEG. 
In the instant case, when a claim is determined to recite or involve one or more judicial exceptions, the key inquiry becomes whether the claim as a whole recites something significantly different than the judicial exception. The Guidance provides weighing factors for determining whether a claim recites something that is significantly different than the judicial exception. If the totality of the relevant factors weighs toward eligibility, the claim qualifies as eligible subject matter. However, if the totality of the relevant factors weighs against eligibility, the claim should be rejected.
Based upon consideration of all of the relevant factors with respect to the claims as a whole, the factors weigh against something that is significantly more than a law of nature or product of nature and therefore the claims do not qualify as eligible subject matter. The rationale for this determination is explained below:
Claim 1, part (a) is drawn to under Broadest Reasonable Interpretation (BRI) – “a phospholipase C (PLC) polypeptide comprising or consisting of a sequence selected from: (a) the amino acid sequence of SEQ ID NO: 4”.
In this case, the recited “a phospholipase C (PLC) polypeptide comprising or consisting of a sequence selected from: (a) the amino acid sequence of SEQ ID NO: 4” is not markedly different in structure from a naturally occurring “a phospholipase C (PLC) polypeptide” molecule because the phrase “a phospholipase C (PLC) polypeptide” does not have any mutation or adding anything that shows the involvement of hands of men unless provided with a mutation at a specific position of said PLC polypeptide such that structurally different than natural one. See Association for Molecular Pathology v. Myriad 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Genetics Inc. 106 USPQ2d 1972 (U.S. Supreme Court 2013). As such, the claimed recited “a phospholipase C (PLC) polypeptide” molecule is not markedly different in structure from a naturally occurring product and thus the claimed “a phospholipase C (PLC) polypeptide” molecule is not patent eligible subject matter.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Step 1) Are the claims directed to a process, machine, manufacture or composition of matter?
Yes, the claims are drawn to a composition of matter or manufacture (a product).
Step 2a, Prong 1) Does the claim recite an Abstract Idea, Law of Nature or Natural Phenomenon?
Yes, the claim 1 is drawn to a Natural Phenomenon and Law of Nature, “a phospholipase C (PLC) polypeptide” molecule. Thus, a naturally occurring “a phospholipase C (PLC) polypeptide” molecule would meet the defined claim and render it non-patent eligible.
Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?
No, the claimed composition doesn’t improve any technology or technical field, apply or use the JE to effect to a particular application or apply/use the JE in some other meaningful way.
 Step 2B) Does the claim recite additional elements that amount to significantly more than the Judicial Exception?
The answer is No, therefore, the recited “a phospholipase C (PLC) polypeptide” molecule is not patent eligible. Thus, a naturally occurring “a phospholipase C (PLC) polypeptide” molecule comprising a variant inc coding strand, is not patent eligible.
Claim 7 is also not patent eligible for the same reason as discussed above for claim 1.


Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 7, 8, 16 and 17-18 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 1 and 2 are indefinite with the recitation “preferably”, which is unclear as to the scope of the claim. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Does “preferably” mean superior to other similar parameters or something else? See MPEP § 2173.05(d). Clarification is required.  

Claims 2 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  In the present instance, claim 2 recites the broad recitation 90%, and the claim also recites 95%, or 98%, which is the narrower statement of the range/limitation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1 (part b), 7, 8, and 17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 (part b) is directed to any phospholipase C comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in having no structure, but retaining the function of SEQ ID NO:4, i.e. lack of Structure-Function correlation, which is required to fulfill the Written Description requirement.		
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. lack of Structure-Function correlation, which is required to fulfill the Written Description requirement.		
 As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. said polypeptide could have more than 90% non-identity to SEQ ID NO: 4  (under BRI ) that encompasses  many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures; whose structures are not fully described in the specification. No information, beyond the characterization of few phospholipase C polypeptides has been provided, which would indicate that applicants had possession of the claimed genus.  The specification does not contain sufficient disclosure of the structure with function of all the enzymes and proteins within the scope of the claimed genus. The genus of phospholipase C polypeptides claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, many structurally unrelated phospholipase C polypeptides are encompassed within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


B. 	Scope of Enablement
Claims 1 (part b), 7, 8, and 17 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a phospholipase C comprising or consisting of a sequence of the amino acid sequence of SEQ ID NO: 4  having phospholipase C activity; does not reasonably provide enablement for any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. said polypeptide could have more than 90% non-identity to SEQ ID NO: 4  (under BRI ) that encompasses  many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731,737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 
(1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breath of the claims. The factors, which have, lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed below:

The breadth of the claims:
Claims are so broad as to encompass any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. said polypeptide could have more than 90% non-identity to SEQ ID NO: 4  (under BRI ) that encompasses  many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures. The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides, enzymes or proteins including many mutants, variants and fragments broadly encompassed by the claims.  In the instant case the disclosure is limited to the amino acid sequence of only a single protein of SEQ ID NO: 4.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art:
The amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, the polynucleotide or gene encoding protein which is more than 90% non-identical to SEQ ID NO: 4, i.e. more than 90% non-identity (under BRI) comprises many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures. The art clearly teaches the high level of unpredictability with regard to the effect of structural changes in a protein's activity when no guidance/knowledge as to which amino acids are required for activity has been provided. While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  Whisstock et al. (2003) teach that prediction of protein function from sequence and structure is a difficult problem because homologous proteins often have different functions (see abstract). In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. Similarly, at the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. The teachings of Whisstock et al. are further supported by the teachings of Witkowski et al. (1999), where it is shown that even small amino acid changes result in enzymatic activity changes. 
The amount of direction or guidance presented and the existence of working examples:
The specification discloses a phospholipase C comprising or consisting of a sequence of the amino acid sequence of SEQ ID NO: 4 having phospholipase C activity.  However, the specification fails to provide any clue as to the structural elements required in a protein having more than 90% non- identity to SEQ ID NO: 4 (under BRI), i.e. 90% non-identity to SEQ ID NO: 4 or which are the structural elements in the PLC enzyme protein having 90% non-identity to SEQ ID NO: 4 known in the art that are essential for any protein to display PLC enzymatic activity. No correlation between structure and function has been presented.
The specification does not support the broad scope of the claims which encompass any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. said polypeptide could have more than 90% non-identity to SEQ ID NO: 4  (under BRI ) that encompasses  many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures because the specification does not establish: (A) regions of the protein structure which may be modified without effecting PLC enzymatic activity and; (B) the general tolerance of PLC enzyme or  polypeptide to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any PLC polypeptides amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
The quantity of experimentation required practicing the claimed invention based on the teachings of the specification:
While methods of generating or isolating variants of a polynucleotide were well known in the art at the time of invention, it is not routine in the art to screen by trial and error process for (1) all or any protein which is 90% non-identical to SEQ ID NO: 4 (under BRI), (2) an essentially infinite number of mutations of any PLC protein sequence. The amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple point mutations or substitutions. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any phospholipase C derived from any sources comprising (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, i.e. the recitation “at least one amino acid deleted, substituted or inserted to SEQ ID NO: 4” interprets as all the amino acids of SEQ ID NO: 4 are deleted, substituted or inserted of the amino acids of SEQ ID NO: 4, and resulting in a polypeptide having no structure, but retaining the function of SEQ ID NO:4, i.e. said polypeptide could have more than 90% non-identity to SEQ ID NO: 4  (under BRI ) that encompasses  many phospholipase C enzymes as well as many mutants, variants and fragments thereof, which can have wide verities of unknown structures. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of any PLC proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention. Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7, 8, 16 and 17-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Xuan et al. (The efficient phospholipase C mutant for being independent of zinc ions. CN 106884009 A, publication 06/23/2017, see IDS, which is also published as US 2018/0362942 A1, and that will be used to identify claim limitations).
The Broadest Reasonable Interpretation (BRI) of claim 1, which is drawn to a phospholipase C (PLC) polypeptide comprising or consisting of a sequence selected from: (a) the amino acid sequence of SEQ ID NO: 4, and (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid.  
Regarding claim 1-2, 7, 8, 16 and 17-18, Xuan et al. teach a mutant PLC polypeptide derived from Bacillus cereus having mutations of N63D, N131S, N134D and Y56H/W having improved PLC activity, which is 99.5% identical to SEQ ID NO: 4 (see, sequence alignment as shown below) of the instant Application, and a composition comprising the same. Xuan et al. also teach the preference of mutation for generating mutant PLC is conservative mutation. Xuan et al. further teach mutant PLC gene encoding mutant PLC enzyme and cloning said mutant PLC enzyme in an expression vector and transformed a Pichia host cell, culturing said Pichia host cell in a suitable medium by fermentation and detecting and determining the PLC enzyme activity in the culture broth, wherein  the recombinant host cell secrets the PLC enzyme in the culture medium and a process for producing said mutant PLC enzyme followed by purification and concentrated  (see, abstract, para 5, 9-11, 61, 62, 65, 81, 83, 93, 106, 173, 175, 182, 184, Fig. 1, and 3, and claims 1-21). 

RESULT 2
BEA24630
ID   BEA24630 standard; protein; 245 AA.
XX
AC   BEA24630;
XX
DT   10-AUG-2017  (first entry)
XX
DE   Bacillus cereus phospholipase C (PLC) mutant N63D/N131S/N134D/Y56H SEQ 4.
XX
KW   PLC protein; degumming; food; mutein; oil; phospholipase C; refinery.
XX
OS   Bacillus cereus.
OS   Synthetic.
XX
CC PN   WO2017101801-A1.
XXmutation
CC PD   22-JUN-2017.
XX
CC PF   15-DEC-2016; 2016WO-CN110030.
XX
PR   16-DEC-2015; 2015CN-10946696.
XX
CC PA   (WILM-) WILMAR SHANGHAI BIOTECHNOLOGY RES & DEV.
XX
CC PI   Xuan Y,  Gu S,  Wu W,  Liu S,  Bao Y,  Niu Q;
XX
DR   WPI; 2017-42277E/47.
DR   N-PSDB; BEA24629.
XX
CC PT   New isolated amino acid sequence useful e.g. in oil refining, 
CC PT   phospholipid modification, feed modifier and food and pharmaceutical 
CC PT   industry and for improving degumming performance of phospholipase C, 
CC PT   comprises specific amino acid sequence.
XX
CC PS   Claim 3; SEQ ID NO 4; 41pp; Chinese.
XX
CC   The present invention relates to a novel isolated amino acid sequence, 
CC   useful in oil refining, phospholipid modification, feed modifier and food
CC   and pharmaceutical industry and for improving degumming performance of 
CC   phospholipase C. The invention further provides: (1) an isolated 
CC   polynucleotide encoding the isolated amino acid sequence; (2) a nucleic 
CC   acid construct comprising the polynucleotide, where the nucleic acid 
CC   construct is a cloning vector or an expression vector; (3) a genetically 
CC   engineered host cell comprising the isolated amino acid sequence, the 
CC   polynucleotide or the nucleic acid construct; (4) a composition 
CC   comprising the isolated amino acid sequence and optionally an adjuvant 
CC   chosen from activated carbon, aluminum oxide, diatomaceous earth, porous 
CC   ceramics and porous glass adsorption material; and (5) an enzymatic 
CC   degumming method or a method for improving degumming performance of 
CC   phospholipase C. The present sequence represents a Bacillus cereus mature
CC   phospholipase C (PLC) mutant N63D/N131S/N134D/Y56H, which is used in the 
CC   method for improving degumming performance of phospholipase C.
XX
SQ   Sequence 245 AA;

  Query Match             99.5%;  Score 1339;  DB 24;  Length 245;
  Best Local Similarity   99.6%;  
  Matches  244;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 WSAEDKHKEDVNSHLWIVNRAIDIMSRNTTLVKQDRVAQLNEWRTELENGIYAADHENPY 60
              ||||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 WSAEDKHKEGVNSHLWIVNRAIDIMSRNTTLVKQDRVAQLNEWRTELENGIYAADHENPY 60

Qy         61 YDDSTFASHFYDPDNGKTYIPFAKQAKETGAKYFKLAGESYKNKDMKQAFFYLGLSLHYL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDDSTFASHFYDPDNGKTYIPFAKQAKETGAKYFKLAGESYKNKDMKQAFFYLGLSLHYL 120

Qy        121 GDVNQPMHAASFTDLSYPQGFHSKYENFVDTIKDNYKVTDGNGYWNWKGTNPEEWIHGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDVNQPMHAASFTDLSYPQGFHSKYENFVDTIKDNYKVTDGNGYWNWKGTNPEEWIHGAA 180

Qy        181 VVAKQDYSGIVNDNTKDWFVKAAVSQEYADKWRAEVTPMTGKRLMDAQRVTAGYIQLWFD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VVAKQDYSGIVNDNTKDWFVKAAVSQEYADKWRAEVTPMTGKRLMDAQRVTAGYIQLWFD 240

Qy        241 TYGDR 245
              |||||
Db        241 TYGDR 245


Therefore, Xuan et al. anticipate claims 1-2, 7, 8, 16 and 17-18 of the instant application as written.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 7, 8, 16 and 17-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-3, 7, 18-19 and 21 of U. S. Patent 10738288 B2, issued on 08/11/2020. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 7, 8, 16 and 17-18 of the instant application disclose a phospholipase C comprising or consisting of a sequence selected from: (a) the amino acid sequence of SEQ ID NO: 4, and (b) the sequence of (a) having at least one amino acid deleted, substituted, or inserted, and still retaining the function of SEQ ID NO: 4, wherein the substitution is preferably a conservative substitution of an amino acid, a composition comprising the phospholipase C of claim 1,and a composition comprising a fermentation broth, fermentation supernatant comprising PLC of claim 5. A phospholipase C derived from Bacillus cereus, comprising an amino acid sequence selected from: the amino acid sequence having at least 90%, preferably at least 95%, more preferably at least 98% homology to the sequence of SEQ ID NO: 4, with amino acid residue at position 10 being aspartic acid at; preferably, the amino acid residue at position 56 of the amino acid sequence is histidine, the amino acid residue at position 63 of the amino acid sequence is aspartic acid, the amino acid residue at position 131 of the amino acid sequence is serine, and/or the amino acid residue at position 134 of the amino acid sequence is aspartic acid, a composition comprising the phospholipase C of claim 2, and a composition comprising the PLC of claim 2, and a fermentation broth, fermentation supernatant or fermentation concentrate of claim 15.


Claims 1-3, 7, 18-19 and 21 of U. S. Patent 10738288 B2 disclose  an isolated amino acid sequence having the amino acid sequence of SEQ ID NO: 7 or having the amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 7, which is 98.8% sequence identity to SEQ ID NO: 4 of the instant application (see, sequence alignment as shown below), wherein the amino acid Xaa at position 56 of SEQ ID NO:7 is Ala, Lys, Asn, Gln, His, or Trp, and wherein in the amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 7, the amino acid residue at position 63 is Asp, the amino acid residue at position 131 is Ser, the amino acid residue at position 134 is Asp, and the amino acid residue at position 56 is selected from the group consisting of Ala, Lys, Asn, Gln, His, and Trp, wherein the amino acid Xaa at position 56 of SEQ ID NO: 7 is alanine, asparagine, histidine or tryptophan; and/or the amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 7 has a mutation of R to II at position 20, a mutation of A to D at position 83 and/or a mutation of M to V at position 106, the amino acid residue at position 63 is Asp, the amino acid residue at position 131 is Ser, the amino acid residue at position 134 is Asp, and the amino acid residue at position 56 is selected from the group consisting of Tyr, Ala, Lys, Asn, Gln, His, and Trp; and/or the amino acid sequence comprises a signal peptide, terminal extension, GST, maltose E binding protein, protein A, tag, and/or protease hydrolysis sites for factor Xa or thrombin or enterokinase, wherein said amino acid sequence is selected from the group consisting of SEQ ID NOs: 4 and 6, wherein the isolated amino acid sequence is the amino acid sequence of SEQ ID NO: 7 with the amino acid Xaa at position 56 of SEQ ID NO: 7 is histidine or tryptophan, wherein the isolated amino acid sequence is selected from the group consisting of SEQ ID NOs: 4 and 6, wherein the isolated amino acid sequence is the amino acid sequence of SEQ ID NO:7 with the amino acid residue at position 56 being histidine and the methionine amino acid residue at position 106 of SEQ ID NO:7 is mutated to valine.

RESULT 3
US-16-061-574-7
; Sequence 7, Application US/16061574
; Patent No. 10738288
; GENERAL INFORMATION
;  APPLICANT: WILMAR (SHANGHAI) BIOTECHNOLOGY RESEARCH & DEVELOPMENT
;  APPLICANT:CENTER CO., LTD.
;  APPLICANT:Xuan, Yaoji
;  APPLICANT:Gu, Sitian
;  APPLICANT:Wu, Wei
;  APPLICANT:Liu, Sha
;  APPLICANT:Bao, Yueyi
;  APPLICANT:Niu, Qiwen
;  TITLE OF INVENTION: EFFICIENT PHOSPHOLIPASE C MUTANT THAT DOES NOT RELY ON ZINC IONS
;  FILE REFERENCE: 850766.00076
;  CURRENT APPLICATION NUMBER: US/16/061,574
;  CURRENT FILING DATE: 2018-06-12
;  PRIOR APPLICATION NUMBER: PCT/CN2016/110030
;  PRIOR FILING DATE: 2016-12-15
;  PRIOR APPLICATION NUMBER: CN 201510946696.1
;  PRIOR FILING DATE: 2015-12-16
;  NUMBER OF SEQ ID NOS: 83
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 245
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic - Amino acid sequence of mutant PLC-N63DN131SN134D at
;  OTHER INFORMATION:position 56
;  FEATURE:
;  NAME/KEY: misc_feature
;  LOCATION: (56)..(56)
;  OTHER INFORMATION: Xaa is Tyr, Ala, Lys, Asn, Gln, His, Phe, Arg, Ser, Thr or Trp
US-16-061-574-7

  Query Match             98.8%;  Score 1330;  DB 3;  Length 245;
  Best Local Similarity   99.2%;  
  Matches  243;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 WSAEDKHKEDVNSHLWIVNRAIDIMSRNTTLVKQDRVAQLNEWRTELENGIYAADHENPY 60
              ||||||||| ||||||||||||||||||||||||||||||||||||||||||||| ||||
Db          1 WSAEDKHKEGVNSHLWIVNRAIDIMSRNTTLVKQDRVAQLNEWRTELENGIYAADXENPY 60

Qy         61 YDDSTFASHFYDPDNGKTYIPFAKQAKETGAKYFKLAGESYKNKDMKQAFFYLGLSLHYL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YDDSTFASHFYDPDNGKTYIPFAKQAKETGAKYFKLAGESYKNKDMKQAFFYLGLSLHYL 120

Qy        121 GDVNQPMHAASFTDLSYPQGFHSKYENFVDTIKDNYKVTDGNGYWNWKGTNPEEWIHGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GDVNQPMHAASFTDLSYPQGFHSKYENFVDTIKDNYKVTDGNGYWNWKGTNPEEWIHGAA 180

Qy        181 VVAKQDYSGIVNDNTKDWFVKAAVSQEYADKWRAEVTPMTGKRLMDAQRVTAGYIQLWFD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VVAKQDYSGIVNDNTKDWFVKAAVSQEYADKWRAEVTPMTGKRLMDAQRVTAGYIQLWFD 240

Qy        241 TYGDR 245
              |||||
Db        241 TYGDR 245


The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a mutant PLC polypeptide, and a composition, comprising the mutant PLC as claimed in the instant claims. The portion of the specification and the claims in the reference patent 10738288 B2, while drawn to the actual product as claimed in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patent 10738288 B2 when there are specifically recited embodiments that would either anticipate to claims 1-2, 7, 8, 16 and 17-18 of the instant application or alternatively render them obvious. Alternatively, claims 1-2, 7, 8, 16 and 17-18 cannot be considered patentably distinct over claims 1-3, 7, 18-19 and 21 of the reference patent 10738288 B2 when there is specifically disclosed embodiment in the claims 1-3, 7, 18-19 and 21 of the reference patent that falls within the scope of claims 1-2, 7, 8, 16 and 17-18 of the instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-3, 7, 18-19 and 21 of the reference patent 10738288 B2. 

Conclusion
Status of the claims:
Claims 1-2, 7, 8, 16 and 17-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656